Case: 17-20001      Document: 00514080594         Page: 1    Date Filed: 07/19/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 17-20001                                  FILED
                                  Summary Calendar                            July 19, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JUAN MARTINEZ-MUNOZ, also known as Juan Menoz Martinez, also known
as Juan Munoz Martinez, also known as Juan Martinez, also known as Jesus
Hernandez, also known as Jose Ferre, also known as Juan Martinez Munoz,
also known as Juan M. Martinez, also known as Jorge Ramirez-Lopez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:16-CR-397-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       Juan Martinez-Munoz appeals his 52-month, above-guidelines sentence
of imprisonment following his guilty plea to illegal reentry into the United
States following deportation.         Martinez-Munoz argues that the 52-month
sentence is substantively unreasonable because it is greater than necessary to


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-20001     Document: 00514080594      Page: 2   Date Filed: 07/19/2017


                                 No. 17-20001

achieve the sentencing goals of 18 U.S.C. § 3553(a). Specifically, Martinez-
Munoz contends that the district court “gave undue, significant weight to his
‘long history’ of abusing alcohol and cocaine.”
      We review the district court’s non-guidelines sentence for abuse of
discretion under the totality of the circumstances. See Gall v. United States,
522 U.S. 38, 51 (2007); United States v. Brantley, 537 F.3d 347, 349 (5th Cir.
2008).   The record reflects that the district court properly considered the
§ 3553(a) factors.    The district court noted Martinez-Munoz’s 10 criminal
convictions, which included forgery; three driving while intoxicated (DWI)
convictions; two convictions for failure to stop and give information; failure to
identify oneself to a peace officer; assault on a family member; possession of a
controlled substance; and an illegal reentry. The district court further noted
that Martinez-Munoz had been arrested and deported on three prior occasions
without charges being filed. In connection with noting that the enhancing
felony in the instant case was a DWI third offense, the district court
commented on Martinez-Munoz’s “long history of abusing alcohol . . . and
cocaine.”   The district court concluded that Martinez-Munoz has “not
acclimated to the norms of law-abiding community members” and “has
demonstrated time and time again he will not abide by the laws of the United
States.” Under the totality of the circumstances, the 52-month sentence is
reasonable. See Brantley, 537 F.3d at 349. Further, we have upheld much
greater upward variances. See id. at 349-50; United States v. Lopez-Velasquez,
526 F.3d 804, 807 (5th Cir. 2008); United States v. Smith, 417 F.3d 483, 492-
93 (5th Cir. 2005).
      AFFIRMED.




                                        2